t c summary opinion united_states tax_court john edward rapp and cammie a rapp petitioners v commissioner of internal revenue respondent docket no 12411-14s filed date john edward rapp and cammie a rapp pro_se mistala m cullen and clint t hale for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively after concessions the sole issue for decision is whether petitioners are entitled to deduct rental real_estate losses for and the resolution of that issue depends on whether for and petitioner john edward rapp3 was a real_estate_professional or in the alternative petitioners’ modified_adjusted_gross_income was less than dollar_figure the court concludes mr 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2petitioners conceded that they received dollar_figure of interest_income in the other adjustments in the notice_of_deficiency to itemized_deductions the sec_36a making_work_pay_credit and the child_tax_credit for and are computational the adjustments will be resolved by the court’s resolution of the sole issue for and and will not be discussed further 3during and petitioner cammie a rapp was president and chief_executive_officer of a nonprofit organization she was not a licensed real_estate salesperson or broker during or mrs rapp did not participate in the rental_real_estate_activities for the rental properties she and her husband owned mrs rapp appeared at trial but she did not testify rapp was not a real_estate_professional for either or and petitioners’ modified_adjusted_gross_income exceeded dollar_figure for both and background some of the facts are stipulated and are so found the first stipulation of facts the first supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when they timely filed their petition i mr rapp’s employment during and during and mr rapp was a full-time_employee of two companies from and until mid-date mr rapp was employed by kz devco llc kz devco a development service company that developed retail commercial real_estate according to the testimony of one of its members kz devco provided a platform for other real_estate people to be involved in developing commercial real_estate 4the parties stipulated that mr rapp was licensed as a real_estate salesperson by the state of florida during and the parties also stipulated that mr rapp is licensed as a salesperson by the state of california bureau of real_estate the present tense verb indicates that at the time of trial mr rapp was licensed as a salesperson in the state of california and does not indicate whether he was licensed during and the years at issue as a full-time_employee of kz devco mr rapp earned wages of dollar_figure and dollar_figure in and respectively while at kz devco mr rapp worked to cultivate the development of retail commercial real_estate for kz devco’s clients mostly for one of its major clients a retail pharmacy company during the years at issue mr rapp did not own any membership interests in kz devco nor did he own or more of kz devco’s capital or profits instead the owners of kz devco offered mr rapp the opportunity to own equity interests in projects he developed according to the testimony of one of the owners of kz devco the company agreed that if mr rapp developed a project kz devco would create a special-purpose entity in which he would receive an equity_interest however during and mr rapp did not develop any projects and he did not own any interest in any special-purpose entity created by kz devco mr rapp was also employed as a retail sales manager by united el segundo then doing business as united oil co united from date to date as an employee of united mr rapp earned wages of dollar_figure in of that amount dollar_figure was an employee bonus for his efforts in selling a business owned by united and negotiating a ground lease during mr rapp did not own ownership interests in united nor did he own or more of united’s capital or profits ii petitioners’ and tax returns petitioners timely filed their joint federal individual income_tax returns for tax_return and tax_return petitioners’ and tax returns were prepared by an enrolled_agent petitioners filed schedules e supplemental income and loss with their and tax returns reporting gross rental income and expenses for the following six rental real_estate properties address on return city san francisco cordova buena park cajon avondale s 114th jamestown rd phoenix w forest grove tolleson buckeye so 220th ln state cal cal ariz ariz ariz ariz for and petitioners reported net profits for the buena park california rental property and reported net losses for the five other rental properties petitioners did not report any other income from rental real_estate or property management for or petitioners claimed rental real_estate loss deductions of dollar_figure and dollar_figure for and respectively after examining petitioners’ tax return5 and tax_return respondent issued petitioners a notice_of_deficiency on date for both years disallowing their claimed schedule e rental real_estate loss deductions and making several computational adjustments see supra note i burden_of_proof discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 morever deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 292_us_435 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioners have not argued that sec_7491 applie sec_5petitioners signed two form sec_872 consent to extend the time to assess tax for the first form signed on date extended the time to assess tax to date the second form signed on date further extended the time to assess tax to date nor established that its requirements are met the burden_of_proof remains with petitioners ii whether mr rapp’s rental_real_estate_activities were passive activities sec_162 and sec_212 generally permit a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business or for the production_of_income in the case of an individual sec_469 generally disallows any current deduction for a passive_activity_loss sec_469 a a passive_activity_loss is equal to the aggregate losses from all passive activities for a taxable_year over the aggregate income from all passive activities for that year sec_469 generally a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as per se passive regardless of whether the taxpayer materially participates see sec_469 however a taxpayer may deduct rental real_estate losses if the 6the effect of the passive_activity_loss disallowance rule is that deductions related to passive activities are allowed against income from passive activities and the excess ie the amount by which the deductions related to the passive activities exceed the income from passive activities cannot be deducted from income from activities other than passive activities see 279_f3d_547 7th cir aff’g 114_tc_366 taxpayer meets the requirements for the exceptions provided under sec_469 or i the court addresses each exception below a mr rapp did not meet the definition of a real_estate_professional under sec_469 whether the rental real_estate loss deductions petitioners claimed for and are deductible without limitation under the passive_activity_loss rules depends on whether mr rapp met the definition of a real_estate_professional under sec_469 for the years at issue the court concludes mr rapp did not meet the definition of a real_estate_professional under that section for or rental real_estate activity is per se passive unless the taxpayer is a real_estate_professional as defined in sec_469 sec_469 if a taxpayer meets that definition the sec_469 disallowance does not apply and the taxpayer’s rental real_estate activity if conducted as a trade_or_business or for the production_of_income is not treated as a passive_activity if the taxpayer materially participates in the activity sec_469 a fowler v commissioner tcmemo_2002_223 tax ct memo lexis at sec_1_469-9 income_tax regs the court concludes mr rapp was not a real_estate_professional for either or because he did not meet the time requirements of sec_469 therefore the court does not need to address the definition of material_participation set forth in sec_469 to qualify as a real_estate_professional a taxpayer must own at least one interest7 in rental real_estate and meet both tests under sec_469 the first test requires that more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates sec_469 the second test requires that the taxpayer perform more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 failure to satisfy either test means that mr rapp was not a real_estate_professional and that the losses from petitioners’ rental_real_estate_activities are not deductible under the sec_469 exception to the passive_activity_loss limitations 7respondent contends that petitioners did not make an election to treat all of their rental real_estate interests as one activity see sec_469 flush language the court does not address this contention having found as discussed infra pp that petitioners failed to show that mr rapp spent more than hours on any or all of the rental_real_estate_activities on the basis of the record the court concludes mr rapp’s rental_real_estate_activities constituted real_property trades_or_businesses for and see sec_469 however petitioners have failed to prove how much time mr rapp spent on his rental_real_estate_activities a taxpayer may use any reasonable means to establish his hours of participation sec_1_469-5t temporary income_tax regs fed reg date contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means id reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id the court has held that the regulations concerning the records to be maintained by taxpayers by no means allow a postevent ‘ballpark guesstimate’ carlstedt v commissioner tcmemo_1997_331 tax ct memo lexis at citing speer v commissioner t c memo a taxpayer’s uncorroborated testimony need not be relied upon bailey v commissioner tcmemo_2001_296 tax ct memo lexi sec_332 at the court is not required to accept unverified testimony of taxpayers in the absence of adequate documentation see eg lum v commissioner tcmemo_2012_103 tax ct memo lexi sec_102 at estate of stangeland v commissioner tcmemo_2010_185 tax ct memo lexi sec_221 at in the petition petitioners assert mr rapp dedicated an excess of hours per year to real_estate activities mr rapp testified that he was the property manager for five of petitioners’ rental real_estate properties other than petitioners’ assertion and mr rapp’s testimony petitioners did not provide any evidence showing how much time mr rapp spent on the rental_real_estate_activities during the years at issue mr rapp testified that he was unaware of the tax laws in and that required him to document the time spent on his real_estate activities ignorance of his responsibility to keep records of his real_estate activities does not relieve mr rapp of the requirement to do so see 142_tc_151 furthermore although mr rapp asserts that he did possess some employment in and the record shows that he was a full-time_employee during both and in fact one of mr rapp’s employers testified that mr rapp worked long nights and weekends as an employee during the years at issue the court concludes mr rapp did not spend anywhere near hours with respect to petitioners’ rental_real_estate_activities during or mr rapp also argues that the revenue generated from the rental_real_estate_activities was higher than his wages for both of the years at issue thereby qualifying him as a real_estate_professional the real_estate_professional test under sec_469 is measured by hours not revenue even so mr rapp’s argument is contrary to the evidence in the record for mr rapp reported wages of dollar_figure and petitioners reported gross rents from their rental real_estate of dollar_figure for mr rapp reported wages of dollar_figure and petitioners reported gross rents from their rental real_estate of dollar_figure petitioners assert that mr rapp’s time spent as an employee of kz devco should be considered in calculating the 750-hour requirement in computing the number of hours a taxpayer performs services in real_property trades or business generally personal services performed by an employee shall not be treated as performed in real_estate trades_or_businesses sec_469 however if the employee is a owner of the employer as defined in sec_416 then the employee’s personal services may be treated as performed in the real_estate trade_or_business of the employer id if the employer is a corporation then the employee is a owner if he owns more than percent of the outstanding_stock of the corporation or stock possessing more than percent of the total combined voting power of all stock of the corporation sec_416 if the employer is not a corporation then the employee is a owner if he owns more than percent of the capital or profits interest in the employer sec_416 during and mr rapp was employed by kz devco and united kz devco was a limited_liability_company for and the record does not indicate whether united was a corporation regardless mr rapp did not own any stock or capital or profits in either employer therefore the personal services mr rapp performed as an employee for either employer are not considered for purposes of the 750-hour requirement petitioners have not met their burden of proving that in or mr rapp spent more than hours performing services connected with petitioners’ rental_real_estate_activities accordingly petitioners may not deduct the rental real_estate losses claimed on their and tax returns under the real_estate_professional exception provided under sec_469 b petitioners’ rental real_estate business does not qualify them for the relief provided under sec_469 sec_469 provides a second exception to the general_rule that losses from rental_real_estate_activities are limited under the passive_activity rules of sec_469 under sec_469 a taxpayer who actively participates in rental_real_estate_activities may deduct up to dollar_figure per year for related passive_activity_losses sec_469 and a taxpayer may satisfy the active_participation requirement by participating in management decisions such as approving new tenants deciding rental terms and arranging for services and repairs madler v commissioner tcmemo_1998_112 tax ct memo lexi sec_111 at the court concludes petitioners do not qualify for the exception provided under sec_469 for either or the dollar_figure deduction amount begins to phase out when the taxpayer’s adjusted_gross_income agi determined without regard to any passive_activity_loss modified agi exceeds dollar_figure and is phased out entirely when the taxpayer’s agi reaches dollar_figure sec_469 the court does not need to determine whether mr rapp actively participated in petitioners’ rental_real_estate_activities because petitioners’ modified agi exceeded the dollar_figure ceiling under sec_469 for both of the years at issue for petitioners’ reported agi was dollar_figure the amount of disallowed passive_activity_loss for that year is dollar_figure therefore petitioners’ modified agi for for purposes of the exception under sec_469 was dollar_figure for petitioners’ reported agi was dollar_figure the amount of disallowed passive_activity_loss for that year is dollar_figure therefore petitioners’ modified agi for for purposes of the exception under sec_469 was dollar_figure for both and petitioners’ modified agi exceeded the ceiling for the phaseout under sec_469 the court concludes petitioners do not qualify for the exception under sec_469 for or the court has considered the parties’ arguments and to the extent not discussed herein the court concludes the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
